PER CURIAM.
This cause is before us on a petition for writ of certiorari from the circuit court’s ruling approving issuance of a land development permit. The circuit court erred in collaterally estopping Petitioner from challenging the permit. The identical issue had not been litigated previously by the same parties and Petitioner was not in privity with any party to the previous adjudication. Stogniew v. McQueen, 656 So.2d 917, 920 (Fla.1995) (citing Southeastern Fidelity Ins. Co. v. Rice, 515 So.2d 240 (Fla. 4th DCA 1987); and Aerojet-General Corp. v. Askew, 511 F.2d 710, 719 (5th Cir.), cert. denied, 423 U.S. 908, 96 S.Ct. 210, 46 L.Ed.2d 137 (1975)). We, therefore, grant the petition for writ of certiora-ri, and remand the cause to the circuit court for further proceedings.
BOOTH and BENTON, JJ„ CONCUR; ERVIN, J., DISSENTS.